HOOPER, Chief Justice.
In denying the petition for the writ of certiorari, we do not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals’ opinion. (Hopper v. City of Prattville, 781 So.2d 346 (Ala.Crim.App.2000).) See § 32-5A-88, Ala.Code 1975; House v. State, 380 So.2d 940, 942-43 (Ala.1979) (stating the general rule as to what constitutes a material variance); Lunceford v. City of Northport, 555 So.2d 246, 252 (Ala.Crim.App.1988) (if location is a material allegation, then it is material to the charge).
WRIT DENIED.
MADDOX, COOK, LYONS, and JOHNSTONE, JJ., concur.